Citation Nr: 0405934	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerrilla service 
during World War II.  The veteran was found to have 
recognized guerrilla service from May 19 1945 to November 1, 
1945.  He died in November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The appellant offered testimony before the undersigned at a 
personal hearing held in September 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran died in November 1970.  

3.  The decedent had recognized guerrilla service from May 
1945 to November 1945.  

4.  At the time of the veteran's death in November 1970, he 
was not service-connected or receiving compensation for any 
disability, and he had no claim pending for any VA benefit.

5.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1. Basic eligibility for VA non-service-connected death 
pension benefits has not been established. 38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.41 (2003).

2. The criteria for a claim for accrued benefits have not 
been met. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159) 
(VCAA).  

With regard to the issue on appeal, all records identified by 
the appellant were obtained, including the verification of 
the decedent's recognized guerrilla service. Accordingly, the 
Board finds that VA has met its duty to assist.  Similarly, 
VA has met VCAA's notice requirements through the September 
2000 administrative letter, the November 2000 RO decision, a 
May 2001 letter to the appellant and statement of the case 
(SOC).  The RO has clearly explained why the appellant's 
claims on appeal must be denied as a matter of law.  

Additionally, the appellant was provided an opportunity for a 
personal hearing that was held before the Board on September 
29, 2003.  Thus, she was afforded every opportunity to 
provide her sworn testimony and to submit evidence to 
substantiate her claim on appeal.  Moreover, the above 
correspondences, notices and development actions indicate 
that the appellant was advised of why her claims cannot be 
granted as a matter of VA law, and she was advised of what 
sort of service of the decedent would be needed in order for 
her to succeed in her claim.  As the nature of the decedent's 
service is an undisputed factual matter of record, no further 
action or development is indicated, appropriate, or required 
by law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that VA has met both the duty to assist 
and notice provisions of VCAA; further development would 
serve no useful purpose as the claim turns on the application 
of law.


Entitlement to non-service-connected death pension

The veteran served as a recognized guerilla from May 19, 1945 
to November 8, 1945.  The appellant has argued she is 
entitled to non-service-connected death pension based on the 
veteran's service.  

Generally, death pension benefits are payable to the 
surviving spouse because of the non-service connected death 
of the veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  
A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

However, pursuant to 38 U.S.C.A. § 107(a), service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including designated guerrilla forces, is not 
considered active military, naval, or air service for the 
purposes of conferring benefits, except, inter alia, benefits 
under 38 U.S.C.A. Chapters 11 and 13.  38 U.S.C.A. § 107(a).  
The Board notes that the statute that authorizes non-service 
connected disability pension falls under 38 U.S.C.A. Chapter 
15. 38 U.S.C.A. § 1521, is not excepted under 38 U.S.C.A. 
§ 107(a).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy. 38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

Considering the evidence of record, the Board finds that the 
appellant does not have legal entitlement to non-service-
connected death pension benefits based on the service of her 
deceased spouse.  In March 1972, VA requested and obtained 
the decedent's service medical and personnel records from the 
U. S. Army.  Those records verified the decedent's service 
from May 1945 to November 1945 as a recognized guerrilla.  
This finding is binding on VA. Spencer, 13 Vet. App. at 380.  
The record does not contain any other original discharge 
document that reflects other, qualifying service.  Also, the 
appellant herself has not questioned the validity of the 
veteran's service dates.  
The Board's determination is not intended to reflect 
negatively on the quality or duration of the appellant's 
military service as a recognized guerrilla.  However, the 
applicable law and regulations bind the Board's actions as 
they are written and the Board has no power to grant benefits 
not otherwise authorized by law. 38 U.S.C.A. § 7104(c).  
While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits. See Cacalda v. Brown, 9 Vet. App. 261 
(1996).  The appellant thus may not be entitled to non-
service-connected pension benefits.  

As the veteran's recognized service does not confer 
eligibility for non-service-connected death pension benefits, 
the appellant's claim must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


Entitlement to accrued benefits

The record shows that the veteran died on November [redacted], 1970.  
The appellant filed a claim for burial benefits with the 
submission of VA Form 21-530 (Application of Burial Benefits) 
on December 6, 1971.  On this form, the appellant failed to 
discuss any claim or entitlement to accrued benefits.  Burial 
allowance was granted in April 1972.

In a letter received by the RO on June 9, 2000, the appellant 
requested the appropriate form on which to file a claim for 
entitlement to dependency and indemnity (DIC) benefits.  The 
RO complied with this request in September 2000. In October 
2000, the RO received copies of the veteran's death 
certificate, marriage certificate, and the appellant's claim 
for DIC benefits, death pension, and accrued benefits (VA 
Form 21-534).  

The Board notes that the veteran had never filed for, or been 
granted, service- connection for any type of disability.  In 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  As 
the law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Further, according to 38 U.S.C.A. § 5121(c), an application 
for accrued benefits must be filed within one year after the 
date of death.  If a claimant's claim is incomplete at the 
time it is originally submitted, VA shall notify the claimant 
of the evidence necessary to complete the application.  If 
such evidence is not received within one year from the date 
of such notification, no accrued benefits may be paid.  See 
also 38 C.F.R. § 3.155(a).

There is no indication in the material submitted by the 
appellant between December 1971 and June 2000 that she 
intended to file a claim for accrued benefits.  All her 
statements prior to June 2000 merely discussed reimbursement 
of burial expenses and requests for information on receiving 
DIC.  Therefore, the material received from the appellant and 
her family prior to June 2000 did not express any desire or 
intent to file a claim for accrued benefits and VA's duty to 
notify her of the evidence required to complete such an 
application was not invoked.  

In fact, in her January 2001 notice of disagreement (NOD), 
she stated that she was unaware of the filing date 
requirement and that she had inquired about VA benefits in 
May 1981.  The appellant argued that VA should reconsider her 
claims that were denied "due to a mere technicality."  In 
essence, the appellant contended that the legal requirements 
governing the time limit for filing of an application for 
accrued benefits should be waived for her.

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the decedent's death, the U.S. Court of 
Appeals for Veterans Claims has held that alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation. See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  

In this case, the Board is bound by 38 U.S.C.A. § 5121(c) and 
38 C.F.R. § 3.1000(c) which state that among the requirements 
for accrued benefits is that the claim for accrued benefits 
be filed within one year after the date of death of the 
individual with respect to whom such benefits are sought.  
Morevoer, as noted above, there would be no legal basis for 
accrued benefits since the veteran did not have a claim for 
any benefit pending at the time of his death.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Entitlement to accrued benefits is denied. 

Entitlement to non-service-connected death pension is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



